DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa [US 8,488,429 B2] in view of Ohnishi [US 2014/0001380 A1].

Regarding claims 1 and 12, Izawa discloses a drawing apparatus / method (Figs. 1 and 5) comprising: 
a chamber (19) configured to house a processing target (8); 

a receiver (50) configured to receive earthquake information (Col. 2 lines 34-60); 
a controller configured to stop a drawing process in the chamber when the receiver receives the earthquake information (Col. 8 lines 46-64).

Izawa does not teach a resistance measuring part configured to measure a resistance value of the processing target via a grounding member grounding the processing target in the chamber; an arithmetic processor configured to determine whether the processing target is grounded on a basis of the resistance value from the resistance measuring part, and wherein the controller resumes the drawing process when the arithmetic processor determines that the processing target is grounded after the drawing process is stopped.
However, Izawa discloses storing a rotation angle of the master substrate when the writing is suspended, and causing the writing to be resumed from a suspended position of the writing on the master substrate based on the rotation angle (Col. 2 lines 35-40). Further, Ohnishi discloses wherein when the mask substrate is not grounded, electric charges accumulate on the mask substrate due to the electron beam to bend a trajectory of the electron beam or to cause a blur due to the diffusion of the electron beam, making it impossible to draw a desired pattern on the mask substrate (paragraphs [0004]). As such, Ohnishi discloses a resistance measuring part configured to measure a resistance value of the processing target via a grounding member grounding the processing target in the chamber; an arithmetic processor configured to determine whether the processing target is grounded on a basis of the resistance value from the resistance measuring part (as shown in Figs. 1-4, see also paragraphs [0014]-[0050]).


Regarding claims 2 and 13, Izawa in view of Ohnishi discloses wherein the arithmetic processor determines whether the processing target is grounded on a basis of a difference between a reference resistance value of the processing target measured before drawing and a first resistance value measured after the drawing process is stopped (in the combination of Izawa, as shown in Figs. 1 and 5 and Col. 2 line 24 – Col. 3 line 45, and Ohnishi, as shown in Figs. 1-4, see also paragraphs [0014]-[0050]) .

Regarding claims 3, 4, 14 and 15, Izawa in view of Ohnishi discloses further comprising a first position measuring part configured to measure a position of the grounding member in the chamber, wherein the arithmetic processor determines an abnormality of the position of the grounding member on a basis of a difference between a first reference position of the grounding member measured before drawing and a first position of the grounding member measured after the drawing process is stopped, wherein the controller moves a drawing position 

Regarding claims 5, 6, 7 and 16, Izawa in view of Ohnishi discloses further comprising a second position measuring part configured to measure a position of the processing target using an alignment mark provided on the processing target, wherein the arithmetic processor determines an abnormality of the position of the processing target on a basis of a difference between a second reference position of the alignment mark measured before drawing and a second position of the alignment mark measured after the drawing process is stopped (in the combination of Izawa, as shown in Figs. 1 and 5 and Col. 2 line 24 – Col. 3 line 45, and Ohnishi, as shown in Figs. 1-4, see also paragraphs [0054]-[0072]).

Regarding claims 8-11 and 17, Izawa in view of Ohnishi discloses further comprising a vibration sensor configured to detect an acceleration of the drawing apparatus, wherein the arithmetic processor transmits a signal disabling a resume of the drawing process to the controller when the acceleration is equal to or higher than a threshold, and transmits a signal enabling a resume of the drawing process to the controller when the acceleration remeasured after a lapse of a predetermined time is lower than the threshold (in the combination of Izawa, as shown in Figs. 1 and 5 and Col. 6 line 4 – Col. 7 line 56, and Ohnishi, as shown in Figs. 1-4, see also paragraphs [0054]-[0072]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882